Attachment to Advisory Action
Applicants’ amendment filed 6/2/2021 has been fully considered; however, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search.
With respect to new issues, proposed independent claim 1 utilizes the transitional phrase “consisting essentially of”. Claims 22-24 are new and were not presented before. Therefore, the amendment would require further consideration and/or search. 
The amendment also does not simplify issues for appeal. Claims 22 and 24 would necessitate new grounds of rejection under 35 USC 112(b) since it is unclear what the wt% concentrations are with respect to. The amendment further adds new claims without cancelling a corresponding number of finally rejected claims.  
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied. Entry into AFCP 2.0 requires a non-broadening amendment to an independent claim whereas the proposed amendment broadens the scope of claim 1 with respect to the compositions now being capable of taking place in the presence of co-solvent.
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. Since the amendment is not being entered for the reason given above, those arguments by the Applicant that concern the proposed amendments are rendered moot and thus need not be addressed. However, any arguments that do relate to the rejected claims as set forth in the preceding Office action will be responded to in the discussion below.
Applicant argues the fluoroboric acid used by Petrovic needs to be neutralized, which cannot be removed by water-washing and constitutes an extra step. This is not Barluenga or Torborg and not fluoroboric acid. Whatever means Petrovic uses to remove fluoroboric acid is irrelevant to the rejections at issue. Since both Barluenga and Torborg describe removing catalyst via water washing, it stands to reason that the combination of references would suggest methods whereby the catalysts of Barluenga or Torborg are used and subsequently removed via water washing. 
Applicant argues Barluenga or Torborg are concerned with the ring-opening of small molecules. This is not found persuasive as since all references are directed toward the ring-opening reaction of epoxides with alcohols, they are analogous art. Since Barluenga and Torborg expressly teach using copper/iron tetrafluoroborate is an effective epoxide ring-opening catalyst, one of ordinary skill would find motivation to utilize such a catalyst within Petrovic’s reactions for reasons set forth within the rejections above. Neither Barluenga nor Torborg indicate copper/iron tetrafluoroborate would fail to function for other epoxide substrates such as those taught by Petrovic.
Applicant again argues Barluenga /Torborg require “solvent extraction” and not “water washing”. The Examiner does not find this persuasive. As evidenced by Bunnelle (Extraction; made of record 3/23/2020), “extraction” is sometimes called “washing” and both involve the same process, namely the mixing of immiscible phases for the purpose of purification. As a matter of semantics, Bunnelle notes “extraction” can denote where immiscible solvent is added to remove desired material and “washing” can denote where immiscible solvent is added to remove impurities (Page 4). In the case of Barluengo, Barluengo teaches the reaction takes place in organic phase (methylene chloride) and is worked up by adding water and extracting the water with the Barluenga -1). Barluenga clearly indicates the product remains in the organic phase since the organic phase is dried and solvent removed to obtain crude ring opened product. Clearly, Barluengo is washing the organic phase with water to remove impurities. In the case of Torborg, Torborg teaches the reaction occurs in organic phase (methylene chloride) and is worked up by adding water and extracting the water with the methylene chloride (pages 207-210 of Torborg). Torborg clearly indicates the product remains in the organic phase since the organic phase is dried with magnesium sulfate and solvent removed to obtain crude ring opened product. Clearly, Torborg is washing the organic phase with water to remove impurities.
Applicant argues Barluenga/ Torborg “does not teach simple water washing to remove the catalyst”. Applicant is referred to the discussion above with respect to Bunnelle. The crude ring-opened products of the prior art is in the dichloromethane organic phase and water is added/extracted to remove impurities. It is unclear how exactly this is not “simple water washing”. The Examiner remains of the position that the combination of references meets all limitations claimed.
Applicant argues Barluenga requires “extra steps” such as solvent drying, filter, and solvent removal. The Examiner submits such steps clearly fall within the step of “recovering the water washed product fatty acid ester polyol”. 
Applicant argues Torborg
Applicant argues Ward does not describe what materials are used for washing. This is not found persuasive as the use of water would have been obvious for reasons set forth within the rejection. 
The Examiner has considered Applicant’s arguments with respect to ¶ 86 of Ward, but finds them unpersuasive. The Examiner submits Ward teaches water washings to remove acidic components can be performed “subsequent to the epoxidation reaction and prior to the deodorization process”. The deodorization process clearly pertains to a process pertaining to the obtained polyols, of which Applicant appears to agree with within the submitted remarks. Since Ward’s ring-opening reaction is clearly “subsequent to the epoxidation reaction and prior to the deodorization process” Ward makes clear that such reaction products can be purified via repeated washings to remove acidic components. 
The Examiner also submits that ¶ 86 does not indicate “the reaction products” are solely limited to epoxidized oils. If Ward meant to limit such washing protocols to epoxidized oils, Ward would have explicitly stated such. Instead, Ward uses the more broader terminology “the reaction product” within the well-defined time period of “subsequent to the epoxidation reaction and prior to the deodorization process”. Ward’s ring-opened products are clearly “reaction products” that occur within the “subsequent to the epoxidation reaction and prior to the deodorization process” timeframe. Ward’s statements of removing acidic components with respect to any reaction product, including polyols, also makes logical sense since Ward
Applicant further argues Cheng fails to describe various limitations of the claims. This is not found persuasive as Cheng is only relied upon with respect to the identity of the Lewis acid catalysts used for epoxidation (iron and copper tetrafluoroborates). Cheng clearly indicates both were well known epoxidation catalysts prior to the time of filing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764